DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

      DANA SCHEER and SHARON GUSTAFON, as Co-Personal
         Representatives of the Estate of Barry Florescue,
                            Appellants,

                                   v.

 JOSHUA RIZACK, as the Plan Administrator of the Post-Confirmation
        Estate of West End Financial Advisors LLC, et. al.,
                            Appellee.

                             No. 4D20-854

                         [February 11, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Charles M. Greene, Judge; L.T. Case No.
PRC170004447.

   Seth E. Ellis and Jordan R. Hammer of Ellis Law Group, P.L., Boca
Raton, for appellants.

   Kristen M. Fiore of Akerman LLP, Tallahassee, Steven R. Wirth of
Akerman LLP, Tampa, and Christine B. Gardner of Akerman LLP, West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.